Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Per Applicant’s Preliminary Amendment filed 4/14/21
Claims 1-20 are canceled.
Claims 21-40 have been newly added.

Claims 21-40 are pending.

Claim Rejections - 35 USC § 101
I.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


II.	Claims 27-34 have been rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 27 does not fall within at least one of the four categories of patent eligible subject matter because “the method” and “the flow collector” recited does not include a hardware or device/processor implementation for performing the method steps.
Consequently, the method in accordance with its broadest reasonable interpretation covers a series of acts that can be performed abstractly, by hand or by computer-implementation. Without recitation of an element of a hardware device or processor, structural computer component for the flow collector, its performance in the claims is drawn to abstract ideas. Dependent claims 28-34, likewise, inherit the same rejection from independent claim 27 and are therefore non-statutory.
Allowable Subject Matter
III.	Claims 21-26 and 35-40 are allowed. The prior art or record fails to teach neither singly nor in combination the limitations of the above claims.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 MITTAL et al (USPN 11,146,492) – Optimizing service device for traffic flow management using metadata and control plane service data repository

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448